DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022, has been entered.
Claims 1-19, 22-24, 27-30 are pending and examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-15, 18, 22, 23, 27, and 28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “PI 112309”, record obtained from U.S. National Plant Germplasm System at http://npgsweb.ars-grin.gov/gringlobal/accessiondetail?id=1129722, 1935; with evidence from  Burner, Nathaniel, et al. "Analyses of diverse low alkaloid tobacco germplasm identify naturally occurring nucleotide variability contributing to reduced leaf nicotine accumulation." Molecular Breeding 42.1 (2022): 1-15. and Shoji, Tsubasa, et al. "Natural and induced variations in transcriptional regulator genes result in low‐nicotine phenotypes in tobacco." The Plant Journal (2022).
Claim 1 is drawn to a tobacco plant, or part thereof, comprising a non-natural mutation in an ethylene responsive factor (ERF) gene wherein said non- natural mutation down-regulates the expression or function of said ERF gene, wherein said non-natural mutation is located within an ERF gene that comprises an endogenous sequence having 100% identity to a sequence selected from the group consisting of SEQ ID NOs: 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, and 202 to 204, and wherein said tobacco plant is capable of producing a leaf, when cured, having a USDA grade index value of 50 or more.  
Regarding the recited sequences and gene names, the Specification states:
[031] SEQ ID Nos: 3 to 37 set forth genomic coding sequences (gDNA which typically
starts with ATG and ends with a stop codon, but in some instances also contains untranslated
region (UTR) sequences) of 35 annotated genes (VCGs) in the Nic1b  Region.
[032] SEQ ID Nos: 38 to 72 set forth cDNA sequences of 35 annotated genes (VCGs) in the
Nic1b  Region.
[042] SEQ ID Nos: 202 and 203 set forth the genomic coding sequences of two ERF genes
associated with the Nic1b  Region. SEQ ID Nos: 204 and 205 set forth the corresponding cDNA
sequences.
[050] As used herein, Nic1b  ERF (or the plural form, Nic1b ERFs) refers to any one of
ERF genes or loci at or near a Nic1b  locus, and includes, for example, ERF101, ERF110,
ERFnew, ERF199, ERF19, ERF130, ERF16, ERF29, ERF210, and ERF91L2. See Table 11 and
Kajikawa et al.,, Plant physiol. 2017, 174:999-1011. A “nic1b_erf mutation” refers to a mutation
in a Nic1b _ERF gene. As used herein, a mutation or mutant allele is shown in all lower-case and
italic. Gene, locus, or protein names are shown in all upper-case or starting with a upper case,
and may be italicized or non-italicized.
[051] As used herein, Nic2 ERF (or the plural form, Nic2 ERFs) refers to any one of ERF
genes or loci at or near a Nic2 locus, and includes, for example, ERF221, ERF115, ERF168,
ERF117, ERF179, ERF189, See Table 12; Shoji et al., Plant Cell, (10):3390-409 (2010); and
Kajikawa et al.,, Plant physiol. 2017, 174:999-1011.


    PNG
    media_image1.png
    503
    986
    media_image1.png
    Greyscale
 
The table below is compiled based on the disclosure of the instant application (and that of the copending application US 16/246,281).
SEQ ID NOs:
16/246281
Designated name
3, 38
3, 38
ERFnew
13, 48
13, 48
ERF199
14
14
ERF19
17, 52
17, 52
ERF29
18, 53
18, 53
ERF210
19, 54
19, 54
ERF91L2
202
202
ERF101
203
203
ERF110


The tobacco (Nicotiana tabacum) Accession “PI 112309” (also called TI313, collected from a plantation—i.e. from publicly available source—in Columbia in 1935), is a tobacco variety used to produce cigar wrappers. Since cigar wrappers are generally considered the highest quality of tobacco leaf material, such a plant meets the claim limitation of capable of producing a leaf, when cured, having a USDA grade index value of 50 or more, since USDA grade index value of 50 is of a mediocre standard. However, Applicant is invited to provide evidential proof that Accession “PI 112309” is absolutely impossible to produce any leaf that meets the recited USDA grade index value of 50 or more.
Regarding the mutation(s) in any of the ERF genes listed in claim 1, evidence from Burner shows that TI 313 ( “PI 112309”) is a cultivar that has low-nicotine phenotypes and lack of an obvious deletion at the Nic2 locus (p. 3, right column, 3rd paragraph); and a deletion of the ERF199 gene (same nomenclature as the instant application) (Table 1; and p. 7, right column, 3rd paragraph, last sentence). Furthermore, Shoji shows that TI 313 lacks the ERF199 gene (Fig. 3a).
Therefore, based on the (later published) evidence from Burner and/or Shoji, TI 313 ( “PI 112309”) meets the claim limitations of claim 1. Therefore, claim 1 is anticipated by the plant TI 313 ( “PI 112309”) which was publicly available before or since 1935. 
Claim 2 recites the plant being a Nicotiana tabacum plant. See above, TI 313 ( “PI 112309”) is a Nicotiana tabacum plant.
Claim 5 recites the tobacco plant capable of producing a leaf, when cured, having a USDA grade index value of 70 or more.  As discussed above, the evidence reasonably suggest that TI 313 ( “PI 112309”) produces the high quality grade of leaf suitable for cigar wrappers. Therefore, absence of evidence showing the contrary, TI 313 ( “PI 112309”) is considered as meeting this claim limitation.
Regarding claims 6-9, evidence from Shoji shows a reduction of nicotine that meets the required degree (see Shoji, Fig. 3b; 1 mg/G dry weight translates to 0.1%).
Regarding claim 10, the tobacco plant was grown as a population.
Regarding claims 11, 12, 13, 14, 15, 22, 23, 27, and 28, the TI 313 ( “PI 112309”) inherently has cured leaf, used in tobacco product such as cigar, which is usually air cured.
Regarding claim 18, Burner shows that the ERF199 deletion is absent in LA Burley 21 (Table 1).
Therefore, the claims are anticipated by the prior art.

Conclusion
Claims 1-2, 5-15, 18, 22, 23, and 27-29, are rejected. Claims 3, 4, 16, 17, 19, 24 and 30 are objected to for being dependent on the rejected base claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663